Citation Nr: 1302773	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-13 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss with nerve damage. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran had active service from September 1964 to August 1966, followed by a additional service in the Army Reserves until September 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  Tinnitus was not affirmatively shown to have been present during active service or within one year following separation from service active duty; and tinnitus, first diagnosed after service, is not shown to be related to a disease, injury, or event of service origin, including a disease or injury incurred during reserve service. 

2.  Bilateral hearing loss with nerve damage was not affirmatively shown to have been present during active service or within one year following separation from active duty service; a bilateral hearing loss disability is not shown to be related to a disease, injury, or event of service origin, including a disease or injury incurred during reserve service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Bilateral hearing loss with nerve damage was not incurred in or aggravated by active service, and service connection for bilateral hearing loss disability as a chronic disease may not be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in May and October 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claims were readjudicated in the April 2009 statement of the case.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, Virtual VA file, and available private and VA treatment records have been obtained.  With regards to VA's duty to obtain an examination, VA need not obtain an examination as the evidentiary record does not show that the Veteran's hearing loss and tinnitus are associated with an established event, injury, or disease in service; manifested during an applicable presumptive period; or otherwise associated with military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Active service includes any period of active duty training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the Veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training (INCDUTRA) includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A). 

Thus, with respect to the Veteran's Army Reserves service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

For certain chronic disorders, including sensorineural hearing loss disability and tinnitus, an organic disease of the nervous system, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  However, presumptive periods do not apply to ACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA is not appropriate.

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz ).  See Hensley  v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2012).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2012). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends that he has hearing loss with nerve damage and tinnitus that are related to acoustic trauma incurred when he was struck by lightning during his reserve service.  

In an April 2008 statement in support of his claims the Veteran reported that sometime during his reserve service, while stationed at Camp Shelby in Mississippi, he was struck by lightning.  He stated that his head was ringing and he felt tingling all over his body.  He also had a hard time understanding others around him.  Reportedly his lieutenant and sergeant inquired as to his health after the incident.  The Veteran stated that did not seek help at the time or for many years thereafter, until April 2008, because he was trying to make a living.  Instead, he resorted to asking people to repeat what they said or reading their lips.  In a September 2008 statement the Veteran reported being struck by lightning while stationed at Camp Shelby in Mississippi, sometime between June and July 1967, while serving in the Army Reserves.  Thereafter, the Veteran clarified that the incident occurred between June and August 1968.  

As tinnitus is a condition where lay observation has been found to be competent to establish the presence of the disability, the Veteran is competent to declare that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran is competent to describe symptoms of hearing loss, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the evidence does not affirmatively show that the Veteran currently has a diagnosis of hearing loss that meets the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2012).  However, assuming that the Veteran currently has a diagnosis of bilateral hearing loss for VA disability purposes, as well as tinnitus, the preponderance of the evidence is against the claims for service connection as the weight of the evidence does not support a finding that tinnitus and hearing loss are etiologically related to service.  

While the Veteran attributes his hearing loss and tinnitus to an injury in service, it does not necessarily follow that there is a relationship between any current bilateral hearing loss or tinnitus and his service.  In this case, the Board finds that the contemporaneous in-service evidence of record, considered with the post service evidence of record, is of more probative and persuasive value that the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The service medical records from September 1964 to August 1966 show that the Veteran's hearing was noted to be normal upon enlistment and separation examination.  The service treatment records are void of findings, complaints, symptoms, or diagnoses related to hearing loss or tinnitus.  

However, the thrust of the Veteran's claim is that he has hearing loss with nerve damage and tinnitus that are related to trauma incurred when he was struck by lightning during his reserve service.  The claims file does not contain clinical records for treatment rendered during the Veteran's reserve service.  Nonetheless, the Veteran denied seeking treatment after his was struck by lightning at any time during service or prior to 2008.  Moreover, in March 2009, the RO requested a line of duty determination from the National Personnel Records Center (NPRC) regarding a lightning strike at Camp Shelby between June and August 1968, however, in February 2009, the NPRC responded that the information or document requested was not a matter of record.  And there is no evidence contemporaneous with the Veteran's reserve service from any other source to affirmatively show that the incident occurred.  Accordingly, attempts to verify the incident have been unsuccessful and the Veteran has not submitted any evidence, other than his own assertions, to support a finding that the injury occurred.  Thus there is no evidence contemporaneous with the Veteran's service from any other source to affirmatively show that bilateral hearing loss or tinnitus was present during service, or that he was struck by lightning at any time during reserve service.  

Nor does the evidence of record show that there were any complaints, diagnoses, or treatment for hearing loss or tinnitus within one year after the Veteran's separation from active duty service in August 1966.  Documentation of hearing loss and tinnitus is well beyond the one-year presumptive period for manifestation of hearing loss as a chronic disease, thus the Board finds that service connection cannot be established for hearing loss on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  And as noted above, presumptive periods do not apply to ACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA is not appropriate.

To the extent that the Veteran claims continuity of symptomatology of decreased hearing and ringing in his ears after the claimed in-service lightning strike and after discharge from service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Although it is questionable that a person struck by lightning would not seek medical assistance following the incident, choosing instead to resume work duties, even assuming that the Veteran was struck by lightning during his service in the reserves, there is no evidence of hearing loss or tinnitus until many years after discharge from service.  In this regard, the evidence shows that the Veteran's hearing was periodically tested by his former employer from February 1979 to August 2002.  No complaints of hearing loss or tinnitus were noted, however, audiological testing results recorded in May 1990 showed that the auditory threshold at the tested frequency of 4000 Hertz was 40 decibels in the right ear.  Similarly, in October 1992, the auditory threshold at the tested frequency of 4000 Hertz was 45 decibels  in the left ear.

A private clinical treatment note in August 2007, revealed that the Veteran was hospitalized for 3 days the previous Wednesday due to an episode of acute sinusitis.  The clinician noted no significant medical history predisposing him to this problem.  An April 4, 2008 private treatment record showed that the Veteran's tinnitus had returned following initial relief from a celestone injection.  The  Veteran denied noticing any hearing loss at that time.  A clinical impression of tinnitus was noted.  

An April 16, 2008 private hearing evaluation report noted a history of bilateral constant ear noise for 20 years, which reportedly coincided with hearing loss noted in the right ear during an employment Occupational Safety and Health Administration (OSHA) hearing screening.  The examiner noted an extensive history of noise exposure, to include noise exposure from firearms during service without protection, chainsaw use without ear protection, and right-handed hunting without the use of ear protection.  The Veteran stated that he had quit shooting 5 years earlier.  The Veteran also reported being hit on the head with a crowbar once, and twice with an axe.  The Veteran related working 14 years in a cotton mill weave room utilizing hearing protection.  The clinician noted that in July 2007 the Veteran experienced vertigo that required hospitalization, with clinical work up that revealed no abnormalities.  Examination showed normal middle ear pressure and mobility, bilaterally.  Hearing was within normal limits between the frequencies of 500 and 2000 Hertz, and sloping to a severe high frequency symmetrical sensory loss.  Speech discrimination was reduced bilaterally.  The clinician diagnosed bilateral long term tinnitus with reduced speech discrimination.  Subsequent VA and private treatment records show treatment for hearing loss and tinnitus.  In February 2009 the Veteran reported onset of hearing loss in the 1970's during active duty.  

The length of time between his separation from service and the initial treatment record showing complaints of tinnitus and hearing loss weighs against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  

The Board has weighed statements made by the Veteran as to incurrence of hearing loss with nerve damage and tinnitus after being struck by lightning in service and continuity of symptomatology and finds the current recollections and statements made in connection with the claims for benefits to be of less probative value.  In considering the statements of the Veteran as to an in-service injury and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a credible history because they contradict other evidence of record, to include post-service medical evidence and statements rendered in connection with treatment.  Specifically, while an April 4, 2008 private treatment record contained complaints of tinnitus, the Veteran denied any hearing loss at that time.  Moreover, the Veteran also related a history of onset of tinnitus and hearing problems approximately 20 years after service discharge.  At the time, the Veteran reported an extensive history of noise exposure, to include noise exposure from firearms during service without protection, chainsaw use without ear protection, and right-handed hunting without the use of ear protection.  He also reported being hit on the head with a crowbar once, and twice with an axe, as well as a pre-service motor vehicle accident.  The Veteran, however, failed to mention having been struck by lightning during service.  Therefore, the Board finds that continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements, because his statements are not considered credible.

To the extent that the Veteran relates his tinnitus and hearing problems to service, the determinative question in this case involves a medical diagnosis and causation.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little probative value when offered to establish a causal connection between tinnitus and hearing problems and service.  

On the question of medical causation, medical evidence of an association or link between the current tinnitus and hearing loss, first noted after service, and service, there is no competent medical evidence that supports the claims.  Private clinicians who have treated the Veteran for hearing problems appear to relate onset of tinnitus following an acute episode of sinusitis in 2007.  Additionally, while treatment records listed multiple risk factors for the Veteran's reported hearing problems, to include injuries to the head and recreational noise exposure, there is no mention of trauma from lighting strike during the Veteran's service.  As the competent medical evidence does not show that it is at least as likely as not that the Veteran currently suffers from tinnitus and hearing loss that is due to service, to include trauma from a lightning strike, and in the absence of competent medical evidence linking any current tinnitus and hearing loss with nerve damage to an incident in service, service connection must be denied.  

Under the circumstances described above, the Board finds that the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss with nerve damage is denied. 

Service connection for tinnitus is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


